      Case 2:15-cv-00222-KOB-JHE Document 202 Filed 12/19/18 Page 1 of 10                    FILED
                                                                                    2018 Dec-19 AM 09:47
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION
IN RE: COMMUNITY HEALTH      )
SYSTEMS, INC.,               )
CUSTOMER SECURITY DATA       )
BREACH LITIGATION            )
(MDL 2595)                   )
                             ) MASTER FILE NO.
                             ) 15-CV-222-KOB
                             )
                             ) This document relates to all cases.
                             )
                             )
     ORDER ON MOTION FOR PRELIMINARY APPROVAL OF CLASS
     ACTION SETTLEMENT AND CERTIFICATION OF SETTLEMENT
                           CLASS
           Community Health Systems Professional Services Corporation n/k/a

CHSPSC, LLC’s computer network system was the target of an external criminal-

cyberattack in April and June 2014, by an Advanced Persistent Threat Group

originating from China. This Multi-District Litigation action seeks to certify a

class of approximately six million people whose personal information was affected

by a data breach in 2014 involving CHSPSC’s computer network. After almost

three years of litigation, several rounds of motions to dismiss, and months of

negotiations, the parties have reached a Settlement Agreement.

           Before the court is the “Plaintiffs’ Motion for Preliminary Approval of Class

Action Settlement and Certification of Settlement Class.” (Doc. 196). Plaintiffs,

individually and on behalf of the proposed settlement class, have entered into a


533615.2
      Case 2:15-cv-00222-KOB-JHE Document 202 Filed 12/19/18 Page 2 of 10



Settlement Agreement with Defendants that resolves all claims against CHSPSC

and Community Health Systems, Inc. (collectively “CHS”).

           The court has reviewed the Motion, its accompanying memorandum and the

exhibits, the Settlement Agreement, and the file, and held a telephone hearing to

discuss the parties’ proposal. As a result, the court ORDERS the following:

           1.   Unless otherwise defined in this Order, all capitalized terms shall have

the same meaning given to those terms in the Settlement Agreement.

           2.   The court has jurisdiction over this multidistrict litigation, all actions

transferred to, filed in, or otherwise coordinated as part of this multidistrict

litigation; Plaintiffs, Defendants, and Settlement Class Members; and any party to

any agreement that is a part of or related to the Settlement Agreement.

                             PRELIMINARY APPROVAL

           3.   Upon review of the record, the terms of the proposed Settlement

Agreement, its exhibits and attachments, Plaintiffs’ motion papers and briefs, and

the declarations of counsel, the court finds that the proposed Settlement

Agreement, which was arrived at by arm’s-length negotiations by highly

experienced counsel, falls within the range of possible approval and is hereby

preliminarily approved.

                The court preliminarily determines that the Settlement encompassed

by the Settlement Agreement is fair, reasonable, adequate, and in the best interests



533615.2                                   2
      Case 2:15-cv-00222-KOB-JHE Document 202 Filed 12/19/18 Page 3 of 10



of the Class; raises no obvious reasons to doubt its fairness; and raises a reasonable

basis for presuming that the Settlement and its terms satisfy the requirements of

Federal Rules of Civil Procedure 23(c)(2) and 23(e) and meets due process

standards so that Notice of the Settlement should be given. In making these

findings, the court has considered all of the factors set out in Bennett v. Behring

Corp., 737 F.2d 982, 986 (11th Cir. 1984), and concluded that preliminary approval

of the proposed Settlement is appropriate.

           4.    The court therefore GRANTS preliminary approval of the Settlement

and all of the terms and conditions contained in the Settlement Agreement.

           PRELIMINARY CERTIFICATION OF SETTLEMENT CLASS

           5.    Pursuant to Federal Rule of Civil Procedure 23, the court

preliminarily certifies, for settlement purposes only, the Settlement Class defined

as follows:

           All residents of the United States whose Personal Information was
           affected during the cyberattack on CHSPSC’s computer network
           systems that was publicly announced on August 18, 2014.

           6.    The court preliminarily finds that the Settlement Class satisfies the

requirements of Federal Rule of Civil Procedure 23(a): the Settlement Class is

comprised of approximately six million individuals; questions of law or fact are

common to the Settlement Class; the Settlement Class Representative’s claims are

typical of those of Settlement Class Members; and the Settlement Class



533615.2                                   3
      Case 2:15-cv-00222-KOB-JHE Document 202 Filed 12/19/18 Page 4 of 10



Representative will fairly and adequately protect the interests of the Settlement

Class.

           7.    The court preliminarily finds that the Settlement Class satisfies the

requirements of Federal Rule of Civil Procedure 23(b)(3): the questions of law or

fact common to the Settlement Class predominate over individual questions; class

action litigation is superior to other available methods for the fair and efficient

adjudication of this controversy; and Defendants have acted or refused to act on

grounds that apply generally to the Settlement Class.

           8.    The court preliminarily finds that the Settlement Class satisfies the

requirements of Federal Rule of Civil Procedure 23(e)(2): the class representatives

and class counsel have adequately represented the class; the proposal was

negotiated at arm’s length; the relief provided for the class is adequate; and the

proposal treats class members equitably relative to each other.

           9.    The court hereby appoints William Lutz as Settlement Class

Representative.

           10.   The court hereby appoints Co-Lead Counsel Karen Riebel and Jeff

Friedman as Settlement Class Counsel.

                            NOTICE & ADMINISTRATION

           11.   According to the Settlement Agreement, the Parties have designated

Epiq as the Claims Administrator and Cameron Azari as the Notice Specialist. The



533615.2                                   4
      Case 2:15-cv-00222-KOB-JHE Document 202 Filed 12/19/18 Page 5 of 10



court hereby approves and appoints the Claims Administrator and Notice

Specialist. The Claims Administrator and Notice Specialist shall perform all of the

duties of the Claims Administrator and Notice Specialist set forth in the Settlement

Agreement.

           12.   The court finds that the Notice and notice plan set forth in the

Settlement Agreement satisfy the requirements of due process and Federal Rule of

Civil Procedure 23 and provide the best notice practicable under the circumstances.

The Notice and notice plan are reasonably calculated to apprise Settlement Class

Members of the nature of this litigation, the scope of the Settlement Class, the

terms of the Settlement Agreement, the right of Settlement Class Members to

object to the Settlement Agreement or exclude themselves from the Settlement

Class and the process for doing so, and of the Final Fairness Hearing. The court,

therefore, approves the Notice and notice plan and directs the parties and the

Claims Administrator and Notice Specialist to provide notice to Settlement Class

Members pursuant to the terms of the Settlement Agreement and this Order.

           13.   Under the terms of the Settlement Agreement, the Claims

Administrator and Notice Specialist shall disseminate the Notice and begin to

implement the notice plan on or before January 18, 2019. The Notice

dissemination shall be complete no later than February 2, 2019 (45 days after the

date of this Preliminary Approval Order).



533615.2                                   5
      Case 2:15-cv-00222-KOB-JHE Document 202 Filed 12/19/18 Page 6 of 10



           14.   The court also approves the Claim Form, as well as the procedures for

claims outlined in the Settlement Agreement. All claims are due no later than

August 1, 2019 (180 days after completion of the implementation of the notice

plan).

                           EXCLUSION and OBJECTIONS

           15.   Settlement Class Members who wish to opt-out and exclude

themselves from the Settlement Class may do so individually by mailing a written

notice or letter of such intent to the designated Post Office box established by the

Claims Administrator postmarked no later than May 18, 2019 (120 calendar days

after January 18, 2019).

           16.   All Settlement Class Members who do not opt out and exclude

themselves shall be bound by the terms of the Settlement Agreement upon entry of

the Final Approval Order and Judgment, and be prevented from filing a suit against

the Defendants for the same Security Incident.

           17.   Settlement Class Members who wish to object to the Settlement may

do so by mailing a written objection to the Clerk of the United States District Court

for the Northern District of Alabama, 1729 5th Avenue North, Birmingham, AL

35203, with the case name and number, no later than May 18, 2019 (120 calendar

days after January 18, 2019). Any Settlement Class Member wishing to object to




533615.2                                 6
      Case 2:15-cv-00222-KOB-JHE Document 202 Filed 12/19/18 Page 7 of 10



the Settlement Agreement must follow the requirements for the written objection

as set out in the Notice.

           18.   The written objection must contain the following: (i) the objector’s

full name, address, telephone number, and e-mail address (if any); (ii) information

identifying the objector as a Settlement Class Member, including proof that the

objector is a member of the Settlement Class (e.g., copy of settlement notice, copy

of original notice of the Security Incident); (iii) a written statement of all grounds

for the objection, accompanied by any legal support for the objection that the

objector believes applicable; (iv) the identity of all counsel representing the

objector, if any; (v) the identity of all counsel representing the objector who will

appear at the Final Fairness Hearing, if any; (vi) a list of all persons who will be

called to testify at the Final Fairness Hearing in support of the objection, if any;

(vii) a statement confirming whether the objector intends to personally appear

and/or testify at the Final Fairness Hearing; (viii) the objector’s signature and the

signature of the objector’s duly authorized attorney or other duly authorized

representative (along with documentation setting forth such representation), if any;

(ix) a list, by case name, court, and docket number, of all other cases in which the

objector (directly or through counsel) has filed an objection to any proposed class

action settlement within the last 3 years; (x) a list, by case name, court, and docket

number, of all other cases in which the objector’s counsel (on behalf of any person



533615.2                                  7
      Case 2:15-cv-00222-KOB-JHE Document 202 Filed 12/19/18 Page 8 of 10



or entity) has filed an objection to any proposed class action settlement within the

last 3 years; and (xi) a list, by case name, court, and docket number, of all other

cases in which the objector has been a named plaintiff in any class action or served

as a lead plaintiff or class representative.

           19.   Any Settlement Class Member who does not timely submit a written

objection in accordance with these procedures and the procedures detailed in the

Notice and Settlement Agreement, shall be deemed to have waived and forfeited

any and all rights he or she may have to appear separately and/or to object to the

Settlement Agreement, and shall be bound by all the terms of the Settlement

Agreement and by all proceedings, orders and judgments in the Litigation.

                             FINAL FAIRNESS HEARING

           20.   The court will hold a Final Fairness Hearing on August 13, 2019 at

10:00 a.m. in the 8th Floor Courtroom, Hugo L. Black United States Courthouse,

1729 5th Avenue North, Birmingham, AL 35203.

           21.   At the Final Fairness Hearing, the Court will consider whether (a) the

Settlement is fair, reasonable, and adequate; (b) it should finally certify the

Settlement Class; (c) it should enter a final judgment approving the Settlement

Agreement; (d) it should grant Class Counsel’s motion for attorneys’ fees and

costs; and (e) it should award the Service Payment sought for the Settlement Class

Representative.



533615.2                                  8
      Case 2:15-cv-00222-KOB-JHE Document 202 Filed 12/19/18 Page 9 of 10



           22.   The court reserves the right to continue the date of the Final Fairness

Hearing without further notice to Settlement Class Members.

                   DEADLINES, INJUNCTION & TERMINATION

Event                                         Date
Notice of Class Action Settlement             January 18, 2019 (30 calendar days
Commenced as per Notice Plan                  after this Preliminary Approval Order)
Notice of Class Action Settlement             February 2, 2019 (45 calendar days
Completed as per Notice Plan                  after this Preliminary Approval Order)
Class Counsel Motion for Attorneys’           August 6, 2019 (7 calendar days before
Fees and Costs                                the Final Fairness Hearing)
Motion for Final Approval                     August 6, 2019 (7 calendar days before
                                              the Final Fairness Hearing)
Opt-Out and Objection Deadline                May 18, 2019 (120 calendar days after
                                              January 18, 2019)
Claims Deadline                               August 1, 2019 (180 calendar days
                                              after February 2, 2019)
Final Fairness Hearing                        August 13, 2019, at 10:00 a.m.

           23.   All proceedings and deadlines in this matter, except those necessary to

implement this Order and the Settlement, are hereby stayed and suspended until

further Order of the Court.

           24.   All Settlement Class Members who do not validly opt out and exclude

themselves are hereby enjoined from pursuing or prosecuting any of the Released

Claims as set forth in the Settlement Agreement until further Order of the Court.

           25.   In the event that the Settlement Agreement is terminated pursuant to

the terms of the Settlement Agreement, (a) the Settlement Agreement and this

Order shall become void, shall have no further force or effect, and shall not be used



533615.2                                  9
      Case 2:15-cv-00222-KOB-JHE Document 202 Filed 12/19/18 Page 10 of 10



in any Action or any other proceedings for any purpose other than as may be

necessary to enforce the terms of the Settlement Agreement that survive

termination; (b) this matter will revert to the status that existed before execution of

the Settlement Agreement; and (c) no term or draft of the Settlement Agreement or

any part of the Parties’ settlement discussions, negotiations or documentation

(including any briefs filed in support of preliminary or final approval of the

Settlement) shall (i) be admissible into evidence for any purpose in any Action or

other proceeding other than as may be necessary to enforce the terms of the

Settlement Agreement that survive termination, (ii) be deemed an admission or

concession by any Party regarding the validity of any Released Claim or the

propriety of certifying any class against Defendants, or (iii) be deemed an

admission or concession by any Party regarding the truth or falsity of any facts

alleged in the Actions or the availability or lack of availability of any defense to

the Released Claims.

           26.   For the reasons discussed above, the court GRANTS Plaintiffs’

Motion for Preliminary Approval (doc. 196).

           DONE and ORDERED this 19th day of December, 2018.




                                         ____________________________________
                                         KARON OWEN BOWDRE
                                         CHIEF UNITED STATES DISTRICT JUDGE



533615.2                                10
